McCrary, C. J.
This is an action for ejectment brought by plaintiff, claiming under a tax title, to recover certain real estate situated in the city of St. Louis. The laws under which the sales and transfer were made are very confused, inasmuch as from the General Statutes there are repeated exceptions as to St. Louis county. It appears, however, with sufficient definiteness, that under the acts of 1872 and 1873, even when analyzed in connection with the act of 1874, that every person “owning or holding property shall be liable for the taxes thereon.” See Laws of Missouri, 1873, § 59, p. 95. The agreed case and deeds submitted therewith show that Gibson sold the lots in question to Mrs. Musser and conveyed the same to her by deed, which was properly recorded. It also appeared that at the time of this sale Mrs. Musser entered into possession and remained in possession until after the taxes in controversy were assessed and levied upon the property. At the time of the sale by Gibson to Mrs. Musser he took from her a deed of trust to one Conn, as trustee, to secure the payment of the unpaid portion of the purchase mony and of accruing taxes, etc., with the usual terms of forfeiture.
We are inclined to the opinion that the tax laws in force at the time in the county of St. Louis required the assessment to be made, not numerically, but alphabetically, in the name of the person “owning or holding” the property. Mrs. Musser, by the terms of the conveyance to her, was the owner and holder of the property for the purpose of taxation, subject to defeasance. Hence, the assessment was rightfully in her name. She did not cease to be the owner — certainly she did not cease to be the holder — of the real estate by reason of having executed the deed of trust to recover the unpaid purchase money due to Gibson.
The acts of the special assembly applicable to this case were designed to enforce the collection of taxes through the different means provided, and, in the absence of their payment, they authorized pro-cceedings against the realty itself, which stood charged with the lien therefor, to be enforced through the collector. This property was so *794charged, and the sale made in compliance with the law, with no defect in the proceedings which invalidates the purchaser’s title. It was admitted at the hearing that the rents of the property in controversy have amounted to $18 per month. The judgment will be for the plaintiff for the possession of the property, and for $243.60 for rents and costs of suit.